Bird, J.
Plaintiffs brought an action of ejectment to recover from defendant the possession of lots 9 and 10 of block 6 of the village of Rapid River, in Delta county. The defendant acquired the title thereto by warranty deed on September, 29, 1896. The lots were bid in by the State for unpaid taxes for the years 1897 to 1906, both inclusive. On April 29, 1910, the auditor general deeded the lots to the State, pursuant to section 127 of the tax law (Act No. 206, Pub. Acts 1893, 1 How. Stat. [2d Ed.] § 1898), which placed them in the list of tax homestead lands. This deed was recorded in Delta county on May 25, 1910. Subsequently they were released and sold to plaintiffs by the land commissioner on December 5, 1910. The plaintiffs made their case by introducing their deed in evidence. The defendant denied the validity of the deed, and offered in evidence certain records of the auditor general’s office, which showed the report of the State land examiner to be as follows: “Owned by Soo Railway Company.. Occupied by section foremen.” In view of this report, it was defendant’s contention that the auditor general had no jurisdiction to deed the lots to the State; that the deed was not fair on its face, and that the short statute of limitations (Act No. 84, Pub. Acts 1903 [1 How. Stat. (2d Ed.) § 2060]) did not apply to defendant. From a directed verdict for the defendant, plaintiffs bring error.
1. The deed from the land commissioner to the plaintiffs was in the usual form, and its recitals showed a compliance with the law. The introduction of' it in evidence made a prima facie case for the *667plaintiffs under the provisions of' Act No. 211, Pub. Acts 1905 (1 How. Stat. [2d Ed.] § 2021). Griffin v. Kennedy, 148 Mich. 583 (112 N. W. 756); Beuthien v. Dillon, 160 Mich. 396 (125 N. W. 363) ; Chiodo v. Williams, 180 Mich. 367 (147 N. W. 492).
2. Conceding that the records of the auditor general’s office disclose that the finding of the auditor general and land commissioner as to the occupancy of the lots was opposed to the finding of the examiner, was this defense open to defendant, unless made within the time allowed by the statute? We think not. The statute has fixed a period within which the validity of such deeds may be questioned, and that time is within six months after the deed from the auditor general to the State is filed with the register of deeds in the county where the lands are situate. Act No. 84, Pub. Acts 1903. The defendant having failed to embrace this opportunity, it is now precluded from doing so.
But it is argued that the deed is not fair on its face, and therefore the statute of limitations never commenced to run. The deed recited that:
“Whereas, the auditor general and the commissioner of the State land office have caused an examination of said lands to be made as provided in section 127 of Act 206 of the Public Acts of 1893, as amended by Act 107 of the Public Acts of 1899, and a certificate having been filed by the examiner'showing said lands to be abandoned, and the auditor general and the commissioner of the State land office having found and determined that said lands have been returned and bid off to the State as above described; that they are abandoned, that no suit is pending in the county where said lands are situated to set aside the taxes or any of them on said lands or to remove the cloud occasioned thereby, and that no application has been made to pay said taxes or to purchase or redeem said lands.”
It is said in Fitschen v. Olson, 155 Mich. 320 (119 N. W. 3), that:
*668“The mode of determining whether a deed is void upon, its face ‘is to test the deed by making a reference to the authority recited in it for making the sale, in connection with the act giving the auditor power to sell. When the sale is found not to be in accordance with that power, the deed is void upon its face, because the action of the auditor is illegal, and the law presumes it to be known to a purchaser.’ ”
Had the plaintiff followed this rule and had recourse to the law and records, he would have found that the auditor and land commissioner had the power to make the determination, and that they had made it, and determined that the lands were unoccupied and abandoned. Had he continued his investigation, he would have also found that the examiner reported the lots were owned by the defendant and occupied by the sectionmen, but he would have found no provision of law requiring the auditor general and land commissioner to make a finding or classification in accord with such report. Whether the finding of the auditor general and land commissioner should have been in accord with the finding of the examiner is a legal question, which the purchaser would not be presumed to decide at his peril. For these reasons we do not think we should hold that the deed was not fair on its face.
It is further contended that the statute of limitations (Act No. 84) does not apply to an owner in possession. The construction which has been placed by this court upon that statute is that the defendant by reason of its failure to pay its taxes, and by reason of its failure to redeem its premises from sale, has lost its rights to the State, and therefore, not being entitled to the right of possession, the law deems it has no legal possession. This question was fully, discussed and considered in Griffin v. Kennedy, 148 Mich. 583 (112 N. W. 756), wherein it was said:
“Said section 127 provides that the determination heretofore mentioned shall be conclusive unless it is *669assailed by suit within six months. As applied to this case, this provision required the defendant in possession to commence suit against an adverse title. This circumstance does not, in my judgment, render the provision unconstitutional under the principle recognized and applied in O’Connor v. Carpenter, 144 Mich. 240 [107 N. W. 913]. That principle is this:
“ ‘One who is himself in the legal enjoyment of his property cannot have his rights therein forfeited to another for failure to bring suit against that other within a time specified to test the validity of the claim which the latter asserts, hut takes no steps to enforce.’ Cooley on Constitutional Limitations (6th Ed.), p. 449.
“That principle preserves the rights of the one in possession. It applies only where he has rights. In this case defendant in possession had no rights, and therefore the principle has no application.”
Our conclusion is that plaintiffs’ deed made a prima facie case, and, as the proofs stood at the close of the trial, they were entitled to a directed verdict.
' The judgment of the trial court is reversed, and a new trial ordered.
McAlvay, C. J., and Brooke, Kuhn, Stone, Ostrander, Moore, and Steere, JJ., concurred.